DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 10/6/2021 to claim 1 have been entered. Claims 17-21 have been added. Claims 1-3 and 5-21 remain pending, of which claims 1-3, 5-9, and 14-21 are being considered on their merits. Claims 10-13 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group I, drawn to a method of treating tissue, in the reply filed on 4/12/2018 stands.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 14-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Genina et al (2010, Expert Rev. Med. Devices, 7(6): 825–842) in view of Parra et al (2010, Journal of Biomedical Optics, 15(3) 036017; reference U), Appleton et al (2009, J. of Microscopy, 234: 196–204; of record in IDS filed 7/28/2015), and Staudt et al (2007, Microscopy Research and Techniques, 70: 1-9; of record in IDS filed 7/28/2015) and Hirano et al (2004, Colloids and Surfaces B: Biointerfaces, 33: 205–210), and as evidenced by Bracco UK Limited (2018, IOMERON 400, Summary of Product Characteristics). 
Regarding claim 1, Genina teaches methods of making tissues more transparent be immersing tissue in aqueous tissue clearing solutions (see page 825). Regarding claims 1-3 and 9, Genina teaches tissue clearing solution may comprise various combinations of ingredients including combinations of sugars, glycerol, diatrizoate (an ionic organoiodine compound), and other known clearing agents in a suitable aqueous solution (see col. 1 pages 826 and 829). Regarding claim 6, Genina provides an example wherein the refractive index of the tissue clearing solution is 1.46 (see col. 1 page 829). Regarding claims 7 and 8, Genina teaches these clearing solutions can be used for various tissue types including brain tissue, and for tissue depths of up to 1.5 mm (see page 829). Regarding claims 2 and 4, Genina provides an example wherein the amount of glycerol used is 6.5% (see col. 2 on page 827). Regarding claims 1 and 17-21, Genina teaches tissues can be fixed prior to imaging protocols and that they can be fluorescently labeled and can be observed using a multiphoton microscope, confocal microscope, and fluorescent microscope (see pages 829, 831-832).
	Genina does not teach combining 2,2’-thiodiethanol with glycerol or a nonionic organoiodine compound, or the amount of the ingredients (claims 1-3, 9, and 14-15). Genina is silent as to the nonionic organoiodine compound with an iodine content of 40% in solution prior to being mixed with the other tissue clearing ingredients. Genina does not teach using multiphoton microscopy to observe a fluorescently labeled cleared tissue (claims 1 and 17-21).

Regarding claim 1, Appleton teaches methods of visualization of thick paraformaldehyde fixed tissue samples (see page 196 and 198). Regarding claims 1-3 and 9, Appleton teaches visualization of thick tissue samples can be optimized by selecting appropriate clearing agents, such as 2,2’-thiodiethanol (TDE) and glycerol, and accounting for the refractive index (see page 196 and Table 1).
Regarding claims 1-3 and 9, Staudt teaches the refractive index of tissue treatment compounds can be controlled by varying the concentration of said compounds (see col. 1 on page 2), and Staudt provides examples of using 10, 20, 30, 40, 50, 60, 70, 80, and 90 percent 2,2’-thiodiethanol (TDE) to obtain refractive indexes of about 1.36 to about 1.5 (see Figure 3).
Regarding claims 1 and 9, Hirano teaches that components commonly used in contrast media for visualizing tissues include organoiodine compound (see abstract). Regarding claims 1, 9, and 14-15, Hirano teaches that non-ionic organoiodine compounds, including iopamidol, iohexol, and iomeprol are less damaging to cells than ionic organoiodine compounds, and Hirano specifically highlights these non-ionic organoiodine compounds as being better than diatrizoate (see page 209) it is noted that diatrizoate is the organoiodine compound exemplified in Genina. Regarding claims 2-3, Bracco UK Limited is cited solely as evidence that iomeprol inherently has an iodine content of 40%.
It would have been obvious to combine Genina with Appleton and Staudt to include TDE with glycerol and/or organoiodine compound in Genina’s tissue clearing composition. A person of ordinary skill in the art would have had a reasonable expectation of success in including TDE 
It would have been obvious to further combine Genina, Appleton and Staudt with Hirano to use a non-ionic organoiodine compound, such as iomeprol, in place of Genina’s ionic organoiodine compound. A person of ordinary skill in the art would have had a reasonable expectation of success in using Hirano’s non-ionic organoiodine compound, such as iomeprol, in place of Genina’s ionic organoiodine compound because both are taught to be in the same category of chemicals and both are useful for visualizing tissues. The skilled artisan would have been motivated to use Hirano’s non-ionic organoiodine compound, such as iomeprol, in place of Genina’s ionic organoiodine compound because Hirano teaches that nonionic organoiodine compounds, including iomeprol, are less damaging to cells than ionic organoiodine compounds, and Hirano specifically highlights these nonionic organoiodine compounds as being better than diatrizoate.
It would have been obvious to further combine Genina with Parra use multiphoton microscopy to observe a fluorescently labeled cleared tissue. A person of ordinary skill in the art would have had a reasonable expectation of success in using multiphoton microscopy to observe a fluorescently labeled cleared tissue because Genina teaches that the clearing method is compatible with fluorescent labelling and is compatible with multiphoton microscopy. The skilled artisan would have been motivated to use multiphoton microscopy to observe a fluorescently labeled cleared tissue because Parra teaches that multiphoton microscopy can detect fluorescence and that it can visualize cleared tissues at depths up to 2 mm. 

The selection of the amount of different clearing agents to include in the tissue clearing solution would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that different amounts of clearing agents can be used to optimize the refractive index of the solution. Furthermore, the cited references provide specific examples wherein the amount of glycerol is 6.5%, and using other clearing agents at levels between 10% and 90%. A holding of obviousness over the cited claims is therefore clearly required.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Genina in view of Parra, Appleton, Staudt, Hirano, and Bracco UK Limited as applied to claims 1-3, 6-9, 14-15 and 17-21 above, and further in view of Carter et al (U.S. PGPUB 2012/0114563).
	The teachings of Genina in view of Parra, Appleton, Staudt, Hirano, and Bracco UK Limited are discussed and relied upon above. As stated above, Genina teaches including sugars in the tissue clearing solution.
Genina does not teach the solvent comprises sucrose (claim 5).
Regarding claim 5, Carter teaches that sucrose is a suitable biocompatible carrier to include in imaging solutions, in which the imaging agents can be suspended or dissolved (see paragraph [0141]).
It would have been obvious to combine Genina with Carter to include sucrose in Genina’s tissue clearing composition. A person of ordinary skill in the art would have had a reasonable expectation of success in including sucrose in Genina’s tissue clearing composition because Genina teaches including sugars in the tissue clearing solution and Carter teaches 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Genina in view of Parra, Appleton, Staudt, Hirano, and Bracco UK Limited as applied to claims 1-3, 6-9, 14-15 and 17-21 above, and further in view of Kiernan (2000, Microscopy Today 00-1 pp. 8-12).
The teachings of Genina in view of Parra, Appleton, Staudt, Hirano, and Bracco UK Limited are discussed and relied upon above. As stated above, Genina teaches including sugars in the tissue clearing solution.
Genina does not teach the tissue is fixed with formalin (claim 16).
Regarding claim 16, Kiernan teaches formalin and paraformaldehyde are commonly used tissue fixatives (see abstract). Regarding claim 16, Kiernan teaches formalin contains about 10% methanol which is beneficial because it slows down the polymerization that leads eventually to precipitation of paraformaldehyde (see second page).
It would have been obvious to combine Genina with Kiernan to include formalin as the tissue fixative. A person of ordinary skill in the art would have had a reasonable expectation of success in including formalin as the tissue fixative in Genina’s method because Genina teaches tissues can be fixed and Kiernan establishes that formalin is a common tissue fixative. The skilled artisan would have been motivated to include formalin as the tissue fixative in Genina’s method because Kiernan teaches formalin is advantageous over other fixatives such as paraformaldehyde.
.
Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. 
Applicant alleges that because Hirano is concerned with minimizing damage caused to cells by ionic organoiodine, that Hirano does not provide motivation for using a nonionic organoiodine in the context of applicant’s method which uses fixed tissue. However, as the claimed method and the prior art are concerned with visualizing cellular based tissues, and because Hirano specifically teaches nonionic organoiodines are less damaging to cells, there is motivation to use Hirano’s nonionic organoiodines.
Applicant alleges that Hirano’s visualization of cells did not include methods of rendering them transparent as Hirano used phase contrast microscopy. Again Hirano’s teachings and insights into components commonly used in contrast media for visualizing tissues including organoiodine compounds, and specifically compares the compounds analyzed to a preferred compound used by the primary reference in the primary reference’s method of rendering a tissue transparent. Therefore because Hirano provides an analysis of the compounds used in both methods of visualizing tissues and in methods for rendering tissues transparent, Hirano is in the same field of endeavor and are reasonably pertinent to the same problems of visualizing tissue samples.
Applicant highlights the limitation wherein the depth at which the tissue is observed is 1 mm or more below the surface. While applicant acknowledges that the primary reference Genina teaches observing 1 mm or more below the surface using confocal microscopy, applicant provides arguments that Genina’s teachings with FocusClear only provide examples of depths of more than 0.5 mm, not 1 mm as claimed. The examiner’s position remains that Genina’s teaching of observing 1 mm or more below the surface using confocal microscopy are 
Applicant alleges that neither Carter nor Kiernan remedy the alleged deficiencies discussed above. However, as applicant’s arguments above are not persuasive, this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653